DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 Ln 17, please amend to --a certain level [[so]] to thereby direct--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 Ln 14 cites the limitation "a fan motor” as part of a heat control circuit.  Line 10 previously states “a fan drive motor” as part of an engine control circuit.  It is unclear if these fan motors are the same device or are two different fan motors.  Furthermore, it is unclear, if it is a single fan motor, which circuit it belongs to.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as a single fan motor.
Claim 21 Ln 16 cites the limitation "braking operations”.  Line 12 previously stated “during dynamic engine braking”.  It is unclear if the braking operations includes the dynamic engine braking, or if these are separate/plural operations.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as the same braking operation.
Claims 22-25 are rejected for their dependence upon claim 21.
Claim 25 Ln 2-3 cites the limitation "to control emergency steering and braking”.  It is unclear if this braking is the same as or different from the previously stated (Claim 21 Ln 10 and 14) braking operations.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as the same braking operation.
Claim 32 Ln 12-15 cites the limitation “a valving arrangement… to direct… fluid. to said first work function circuit… to minimize heat generation in first work function circuit”.  The bolded portion has already been stated and is therefore missing a ‘the’ or ‘said’ for antecedent basis.  Furthermore, it is unclear how directing fluid towards the first work function circuit minimized heat generation in the first work function circuit when taken in light of the specification.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- a valving arrangement… to direct… fluid.. to said first work function circuit… to minimize heat generation in the hydraulic circuit --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONSBEIN R DE 102009058005 A1, hereinafter Honsbein.
Regarding claim 21, Honsbein discloses (Fig. 1, 5) a hydraulic circuit comprising: 
a pump (4) configured to be driven by an engine (3); 
a motor (5) fluidly coupled to the pump by a supply line (6) and a return line (7), said motor including a high-pressure port side (depicted bottom port) and being configured to run as a pump ([0003] states the pump operates in a “pushing operation” the motor operates as a pump); 
a fluid output from said motor (depicted top port); 
a first work function circuit (14) fluidly coupled with at least one of the supply and return lines (connected to both via (22)), said first work function circuit includes 
a first work function actuator said first work function actuator selected from the group consisting of: 
a) a fan drive motor (10), b) a generator motor, c) a cylinder, d) a rotary actuator, e) a work function motor, and f) an actuator motor that is loaded during dynamic engine braking, and
an engine control circuit (14), said engine control circuit configured to: 
a) minimize over speeding of said engine, b) assist in acceleration, and/or c) permit unlimited towing [0029], 
a heat control circuit (14) configured to reduce heat generation, said heat control circuit includes one or more of a fan pump and a fan motor (10); and 
a valving arrangement (8, 22, 15, 21, 24, 17, D) operative to direct at least a portion of pressurized fluid output from said motor during braking operations to said heat control circuit to reduce or prevent said engine from over speeding [0029]and/or to reduce heat generation [0031] in said first work function circuit, said valving arrangement including 
a first pressure valve (8), and 
a second pressure valve (15), 
said first and second pressure valves activated after a predetermined pressure is sensed [0029, 0037], and 
wherein activation of said first and second pressure valves facilitates in redirecting at least a portion of pressurized fluid to said heat control circuit [0037].
Regarding claim 23, Honsbein discloses (Fig. 1, 5) said first (8) and second (15) pressure valves are solenoid valves ((8/9) [0029] and (15) [0031] are depicted as being solenoid operated).

Regarding claim 32, Honsbein discloses (Fig. 1, 5) a hydrostatic propulsion system in a machine, the system comprising: a hydraulic circuit, said hydraulic circuit comprising: 
a pump (4) configured to be driven by an engine (3); 
a motor (5) fluidly coupled to the pump by a supply line (6) and a return line (7), said motor including a high-pressure port side (depicted bottom port) and being configured to run as a pump ([0003] states the pump operates in a “pushing operation” the motor operates as a pump);
a pressurized fluid output (depicted top port) from said motor during a deceleration of the machine [0029]; 
a first work function circuit (14) fluidly coupled with at least one of said supply and return lines (connected to both via (22)), said first work function circuit including 
an engine control circuit (14) configured to: 
a) minimize over-speeding of said engine, b) assist in acceleration, and/or c) permit unlimited towing [0029]; and 
a valving arrangement (8, 22, 15, 21, 24, 17, D) operative to direct at least a portion of pressurized fluid output from said motor during braking operations to said first work function circuit to thereby reduce or prevent the engine from over speeding [0029] and/or to minimize heat generation [0031] in first work function circuit, said valving arrangement including 
a first pressure valve (8), and 
a second pressure valve (15), 
said first and second pressure valves activated after a predetermined pressure is sensed [0029, 0037], and 
wherein activation of said first and second pressure valves facilitates in redirecting at least a portion of pressurized fluid to said heat control circuit [0037]; 
wherein the high-pressure port side of the motor is configured to direct a braking energy generated from the deceleration to the first work function circuit [0029-0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Honsbein, in view of Takahashi; Noriyuki et al. US 4087969 A, hereinafter Takahashi.  Honsbein and Takahashi are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydrostatic hydraulic circuits); or the reference is reasonably pertinent to the problem faced by the inventor (using excess pressure developed during ‘over speeding’ (motors operated as pumps)).  MPEP2141.01(a) I.
Regarding claim 25, Honsbein discloses the claimed invention substantially as claimed, as set forth above for Claim 21.  Honsbein further discloses (Fig. 1, 5) a second work function circuit comprising a braking energy circuit (14) configured to control braking [0003], said braking energy circuit, a braking circuit control, and a hydraulic valve manifold (the hydraulic line depicted connecting 15, 21, 17, D and 10) configured to direct a braking energy [0029-0031].
Honsbein fails to explicitly state that the braking energy circuit (14) is configured to control emergency steering, said braking energy circuit including a steering circuit control.

Takahashi discloses (Fig. 1) a hydraulic circuit comprising:
a pump (8) configured to be driven by a prime motor (1);
a motor (4) fluidly coupled to the pump by a supply line (6h) and a return line (61);
a first work function circuit (19/32) fluidly coupled with at least one of the supply (6h) and return lines
said first work function circuit including a first work function actuator (“brake servo motor’, “various hydraulically operated equipment of a vehicle”), said first work function actuator selected from the group consisting of a fan drive motor, a generator motor, a cylinder, a rotary actuator, a work function motor (“power steering system”), and an actuator motor that is loaded during dynamic engine braking (“brake servo motor’, “various hydraulically operated equipment of a vehicle”, Col 2 Ln 44-46); and,
valving operative (8, 13, 31) to direct at least a portion of pressurized fluid output from the secondary motor (in line (6l)) during braking operations to said first work function circuit to thereby reduce or prevent the prime motor from over-speeding and to minimize heat generation in the hydraulic circuit (Col 2 Ln 7-10 disclose sending fluid from line (61) to line (6h) wherein line (6h) is directly connected with line (19) of the work function circuit, during braking operations interpreted as intended use in a device claim), said valving operative including a first pressure valve (13), and a second pressure valve (31), and wherein said first and second pressure valves are activated after a predetermined pressure is sensed (Col 3 Ln 3-30, sensed/activated via chambers (17, 18)) and wherein activation of said first and second pressure valves facilitates in redirecting at least a portion of pressurized fluid from circulating through said pump and facilitates in redirecting the redirected portion of pressurized fluid to said first work function circuit (Col 3 Ln 3-30 discloses redirecting at least a portion of the fluid in the main circuit (8/6/4), and therefore the pump (3), to the first work function circuit (19/32)).
It would have been obvious to one of ordinary skill in the art to provide emergency steering via an emergency steering circuit in the device of Honsbein to steer during emergencies as taught by Takahashi as doing so is a known technique obvious to one of ordinary skill.
Allowable Subject Matter
Claims 22 and 24 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 22, Honsbein discloses the claimed invention substantially as claimed, as set forth above for Claim 21, except fails to explicitly state that said valving arrangement further includes a first pressure transducer and a pressure reducing valve, said pressure reducing valve having a preset setting that determines a fluid pressure at which said pressure reducing valve allows fluid to be directed to a fluid accumulator, said first pressure transducer causing at least one of said first and second pressure valves to be activated when said fluid accumulator is charged at a certain level to thereby direct fluid to said heat control circuit. 
Modification of the device of Honsbein to add a pressure transducer and relate it to the activation of the first and second pressure valves is not found in the prior art.
Claim 24 is dependent upon claim 22.

Claims 26-27 are allowed.
Regarding claim 26, Honsbein discloses (Fig. 1, 5) a method of controlling a hydraulic drive of a machine as stated above for claim 21,
said method comprising: 
directing at least a portion of a pressurized fluid output from said high-pressure port side of said motor to a heat control circuit [0029-0031]; 
returning said pressurized fluid back to said high-pressure port side of said motor when said motor is running as a pump [0029-0031]; 
activating first and second pressure valves after a predetermined pressure is sensed to facilitate in redirecting said pressurized fluid to said heat control circuit [0029, 0037].
Honsbein fails to explicitly state that the device/method further comprises providing a signal from a pressure transducer to activate said first and second valves; wherein said directing and returning prevents over speeding in said motor and minimizes heat generation in said hydraulic drive.
Modification of the device/method of Honsbein to add a pressure transducer and relate it to the activation of the first and second pressure valves is not found in the prior art.
Claim 27 is dependent upon claim 26.

Claims 28-30 are objected to, but would be allowable if rewritten to overcome the objection(s) as stated above in the claim objection section.
Regarding claim 28, Honsbein discloses (Fig. 1, 5) a hydrostatic propulsion system in a machine, the system comprising: a hydraulic circuit, the hydraulic circuit comprising: 
a pump (4) configured to be driven by an engine (3); 
a motor (5) fluidly coupled to the pump by a supply line (6) and a return line (7), said motor including a high-pressure port side (depicted bottom port) and being configured to run as a pump ([0003] states the pump operates in a “pushing operation” the motor operates as a pump); 
a fluid output from said motor (depicted top port); 
a first work function circuit (14) fluidly coupled with at least one of the supply and return lines (connected to both via (22)), the first work function circuit including 
an engine control circuit (14) configured to minimize over speeding in the engine, assist in acceleration, and permit unlimited towing [0029], 
first and second pilot operated valves (8, 15), 
said first and second pilot operated valves configured to be activated at a predetermined pressure and to redirect fluid from said motor and to a heat control circuit (14, [0029-0031], and 
a pressure reducing valve (21), 
said pressure reducing valve having a preset setting that determines a fluid pressure at which said pressure reducing valve allows fluid to be directed to a fluid accumulator [0037], 
said heat control circuit includes one or more of 
a fan pump and a fan motor (10), and 
a valving arrangement (8, 22, 15, 21, 24, 17, D) operative for directing at least a portion of pressurized fluid output from the motor during braking operations to said heat control circuit, thereby reducing or preventing the engine from over-speeding [0029] and to minimize heat generation [0031] in the hydraulic circuit.
Honsbein fails to explicitly state that the first work function circuit comprises a first pressure transducer, wherein said first pressure transducer causing at least one of said first and second pilot operated valves to be activated when said fluid accumulator is charged at a certain level so thereby direct fluid to said heat control circuit; said heat control circuit configured to reduce heat generation.
Modification of the device/method of Honsbein to add a pressure transducer and relate it to the activation of the first and second pressure valves is not found in the prior art.
Claims 29-31 are dependent upon claim 28. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/
           Primary Examiner, Art Unit 3745